R-58


                       E        ~KNEY      GENERAL



PRICE  DANIEL
ATTORNEYGImEHAI.

                                    February140 1947

          Hon..CharlesT, Banister        OpinionNo, V-58
          County Attorney
          NavarroCounty                  Re: Navarro
                                             -      .JuniorCollege,
                                                             - -
          Corsicana,Texas                    Gounty Asse330r-C;01-
                                             lector for, necessity
                                             of to make bond imder
                                             Article 2815h,,
                                                           Section
                                             11, VaAXrSa
          Dear Sirt
                   Me acknowledgereceiptof your letter of re-
          cent date whereinyou requestan opinionfrom this De-
          partmenton the followingmatterssubmitted,in sub-
          stance,as foilows,:
                                             e locatednear
                                             er Article281511,
                                                   thereofis
                   makinguse of the ssrvieesof the Navarro
                   County Assessor-Collector to asses8 and col-
                   lect taxes for the Collegeunder AY%icle
                   2815h,Se&ion 7b (a)& Said Aasesaor-Col-
                   lectorhas, of ceurne made the bond erdi-
                   narily requiredof a county Aaseas@r-Gel-
                   leatora Section11 of Article 28l5h, pro-
                   vides for a bond for "the Assessor-Collector
                   of taxes for the JuniorCollegeDistrict."
                         Chmetfond Shouldthe NavarroCounty
                   Asse8ser4MJsctor make an additional
                   se rate bond under Sectionlla Article
                   28 r5h# for the specificprotectionof the
                   JuniorCollegeFunds?
                    Articlei'247$,
                                 VsAaCaSa,requiringa bend for
         State taxes, provides,among other things,that each CSUA-
         ty Assessor and Collectorof Taxes, beforeenteringOA
         the duties of his office,shall give a bond payableto
         the Governorand his successorsin office in a sum which
         shall be equal to ten (lO$)per cent of the full ameunt
         of the State tax of the countyas shown by the last pre-
         cedingassessmentsprovfdedsaid bond shall not exceed
         Fifty Thousand(#50,000,00) Dollars* Thfs statutefury
HOG GharlesT. Baaiatar- Page 2, V-58


ther provides"Said bond shu. be conditionedfor the
faithfulperformanceof the duties of his officeas
Assessorand Collectorof Taxes for and duringthe full
term for which he was cleatedor appointed."
          Article7249 provides,in effect,that the
Assessorand Collectorof Tsma shall give a bend aimi-
lar to that requiredof him by the State with like CeAdi-
tions to the Ceuaty Judge of their reapeativeCGlDtieB
and their successorain offloe in a sum Aot less than
ten (lU$)per cent of the whole amount of the aeunty tax,
as shown by the last precedingassessment; rovidedsaid
",;;,"
     shall not exceedFifty Thousand(~50,0&3,00)   Dal-
    e
         Article 281511.Section7a. V.AJ.S..
                                          r at page
701, providesia part as follows: -
         "The Assee*orand Colleaterof such
    Junior Colle e Districtashall amew the
    taxes and coflect the same in the manner
    A@W providedby law for the cellectienof
    ad valoremtaxes by Couutp Assessorsand
    Collectore.n

reads in
            Article 2815h,Section7b, Subseation
           part as follewsl
                                               (cl;
          .. lieu
         "1~  _. of^the
                     . mannerof assessment
                                   .. . .
    ana collection0s saxes, as proviaeam
    Section7a the Board of Educationof said
    Junior.Coliege Districtmay providefor the
    assessment,equalJsation, and.collectionof
    taxes in the manner fallewing,to-wit: .


         *(cl The Board of,Eduoationof mch
    JuniorColle e District Lf they refer to
    do so may h8ve the tax&s of thei$ District
    assesiedand eellecttdby the Asaesserand
    Collectorof county*axes $n the countyis
    which said Districtehall be loaatad,or
    collectedonly by the Assessrrand CeUector
    of ~aw8y taxoepand IA such @Vent,8Uch
    taxes shall be assessedand collectedby
    said countyofficers,as the case may be,
    and turned over to the treasurerof the
    JuniorCollegeDietriotfer which such
Hon. CharlesT. Banister- Page


     taxes have been collected,
          Under the facts submitted,the XavarroJunier
CollegeDistrictis makinguse of the serviaerof the
NavarroCounty Tax Assessor-Collector   to assessandcol-
lect taxes far the aollege,,When it has been decided
that the County Tax Aesesaor-Collector  shall act as such
for the said JuniorColle e District urauantto the
above quotedprovirionsoP;Article281jh,Section7b.
(cl additionaldutiesare %mpsed upon the County Tax
Ass&or-Collector and he does not hold two officesin
d.~~$ar~ng such duties. PrulttW6 Glen Rose I.S,Db
        4 S.WO (2) 1004 and cases cited therein. The
result is merely the impositionof addStiena1duties
upon the office of CountyTax AsseasomCollector.
          Article 2815h,SectioniX, V*A.C.S,,     pro-
vides as follows:
          "The Assessor   and Collectorof Taxes
     for the JuniorCollegeDistrictshall enter
     into a bond with two or more good and suf-
     ficientsuretiesor surel:bond for the pro-
     tectionof the JuniorGo1Yege fund, said
     bond to be made payableto the Board of Educa-
     tion of the Juni'or CollegeD,istrict and to be
     made in a sum net less than double the amount
     of money which may be in his h-ads at any
     time while in offioo, The amount ot said bond
     will be fixed b the Board of Educationof the
     dunicr Collegeii  istrictand a co y filed with
     the State Board of Edueatiens Tie JuniorCol-
     lege Board shallrequire8 similarbond of
     any and all other personaor c,ororationsin
     whose possession such funds may &e kept,"
          The first sentenceof Sqclionlip provider
that "the Assessorand Collectorof TWes for the Junior
CollegeDistrielr shall enter into 8 bond 0 e * for the
protectionof the JuniorCollegefund": the secondson-
tence thereofprovides"The JuniorCollegeBoard shall
require a similar bond of any and all other personsor
corporationsfn whose possessionsuch"fundsmay be
kept," Under the provisionsof Sets 10 of Art+.2815h,
the CountyTax Assessor-Collector  fn the instant,situa-
tion is intrustedwith the collectionof said taxes
and shall on or about the Etnth of each month er at
such other times as may be prescrtbedby the Board of
                                                            -   ,   .




Ron. CharlesT, Banister       - Page. 4,, v-58


Educationof $aid Districtmake a report shewingall
moneys collected, and shall plaw such findswith the
Treasurerof the JuniorC&loge District.
             This statute Section11, express1 auther-
ises the governingbodfes of Juni@-Collegei:    ietricts
to requirea separatebond when the CountyTax Ao-
sessof-Collector    act8 In such o&paoityfor the Junlor
CollegeDistrict. It Is, therefore,     our o n&en that
the NavarroCounty Asssssor-ColleckreheUPd be M-
qulredto make a separatebond undsr previaienaaf!
Section11, Article 2&l!%, which b Sn,additien     to,
the bonds he has made under Articles7247 md 7249,
said additionalseparatsbond to be made for the
specificprotectionof the 3uniorCollegefunds,
          With respectto the paymentof the pretium
en said separatebond requiredof the Assssrer  and
Collectorof aTavarro.County,we quote in part, the
provisionsof ArElele~7247, V~,A. C, $*, as follows:
            eWbeneverthe assessorand colleotor
     of taxes of any.countyIs requirad'tegive
     a separatebond ta co*ap distr&ct taxas
     collected  by him, suah bond shall be a)-
     provedby the governingboard, , 8 b of
     such districts,and the premiumon same
     shall be paid ant of first crl~bctlons   for
     such dirtr%ctepw

                          -




     the State and County,
                                       Yours very trdy
                                  ATTOR,NEX
                                          GENERAL
                                                OF TEXAS’

                                  By    &&d&j:-
                                         Chest&r Ei;stUs
CEO:AMM:erc
    APPROVED:OpinionGems By O. S., Cbainul